Exhibit 10.1

 

LOGO [g378699fmlogo2c.jpg]   

Corporate Headquarters

8200 Jones Branch Drive

McLean, VA 22102

   Memorandum

 

Date

 

To

July 3, 2012

 

William H. McDavid

 

From

 

Donald H. Layton

   

Subject

 

Your Compensation as Executive Vice President – General Counsel and Corporate
Secretary

On behalf of the Compensation Committee (“Committee”) of Freddie Mac’s Board of
Directors (“Board”), this memorandum sets forth Freddie Mac’s agreement to
employ you as its Executive Vice President – General Counsel and Corporate
Secretary, effective July 16, 2012, pursuant to the terms and conditions set
forth herein. The terms and conditions set forth herein have been approved by
the Committee and FHFA and supersede any previous communications you may have
had with Freddie Mac, the Federal Housing Finance Agency (“FHFA”), or the United
States Department of Treasury (“Treasury”).

As Freddie Mac’s Executive Vice President – General Counsel and Corporate
Secretary, you shall report to me, Freddie Mac’s Chief Executive Officer, or my
successor, and have the same status, privileges, and responsibilities normally
inherent in such capacity in corporations of similar size and character. You
shall also perform such additional duties as the Board may from time to time
reasonably assign to you.

During your employment as Executive Vice President – General Counsel and
Corporate Secretary, you agree to devote substantially all of your full time,
attention, and energies to Freddie Mac’s business, and to not be engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit, or other pecuniary advantage, other than for service on outside
Boards as approved by the Committee. This restriction shall not prevent you from
devoting a reasonable amount of time to charitable or public interest activities
or from making passive investments of your assets in such form or manner as you
desire, consistent with Freddie Mac’s Personal Securities Investment policy.

Please review and confirm that such terms and conditions conform to your
understanding by returning to Keith Green, Freddie Mac’s Senior Vice President
of Human Resources, a signed copy of this letter.



--------------------------------------------------------------------------------

Compensation Terms – William H. McDavid – July 3, 2012

Page 2 of 4

I. Compensation

Your compensation will be governed by the 2012 Executive Management Compensation
Program (“2012 EMCP”). To participate in the 2012 EMCP, you must agree to the
terms of the 2012 EMCP Program Document and a Recapture and Forfeiture
Agreement, both of which will be provided for your review after these documents
are finalized. The 2012 EMCP Program Document will outline the terms and
conditions of our compensation program for senior executive officers, including
Base Salary and Deferred Salary, while the Recapture and Forfeiture Agreement
will describe the circumstances under which such compensation will not be paid
by Freddie Mac and/or will be subject to your repayment to Freddie Mac. In the
event that you elect to not agree to the terms of either or both documents, you
will be paid only Base Salary.

Your annualized target total direct compensation (“Target TDC”) will be
$2,600,0001, which will be pro-rated in the first calendar year of employment
based on your agreed upon hire date. Your Target TDC will consist of two
components – Base Salary and Deferred Salary – which are summarized below.

Base Salary – Base Salary is paid in cash on a semi-monthly basis. The
annualized amount of your Base Salary will be $500,000.

Deferred Salary – Once implemented, Deferred Salary is earned on a semi-monthly
basis, retroactive to your employment date. The amount earned in each quarter is
paid in cash on the last business day of the corresponding quarter of the
following calendar year. The annualized amount of your Deferred Salary will be
$2,100,000 and is comprised of the following two components:

 

  •  

At-Risk Deferred Salary – This portion of your Deferred Salary will be equal to
thirty percent (30%) of your Target TDC, or $780,000, up to half of which may be
reduced based on corporate performance and up to half of which may be reduced
based on your individual performance.

 

  •  

Fixed Deferred Salary – This portion of your Deferred Salary will be equal to
your Target TDC less your Base Salary and the At-Risk Deferred Salary, and is
equal to $1,320,000.

 

 

1 The Deferred Salary component of the Target TDC remains subject to
implementation as discussed above.



--------------------------------------------------------------------------------

Compensation Terms – William H. McDavid – July 3, 2012

Page 3 of 4

II. Benefits

You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our current benefit plans consist of
the following:

 

  •  

Healthcare Coverage– We offer a competitive healthcare program that provides
medical, dental and vision coverage for you and your eligible dependents with
several options to choose from.

 

  •  

Income Protection – We provide short- and long-term disability income
protection, life insurance, accidental death and personal loss insurance, and
business travel accident insurance.

 

  •  

Vacation—As an officer, you will accrue up to 20 days of vacation annually. This
equates to 6.46 hours each semi-monthly pay period. You begin accruing vacation
starting with your first full pay period. Beginning in your second calendar year
of employment you have the option to purchase up to five (5) additional days of
vacation.

 

  •  

Thrift/401(k) Savings Plan – You will be able to contribute to our Thrift/401(k)
Savings Plan on a pre-tax and/or after-tax basis. Freddie Mac will begin
matching a portion of your contributions after one year of service at up to 6
percent of pay. This plan also includes an annual company discretionary
contribution that is based on company performance. This contribution, which is
in addition to the matching contribution, is determined using a defined formula
and is subject to a three-year vesting schedule.

 

  •  

Supplemental Executive Retirement Plan (SERP) – The SERP is an unfunded
nonqualified plan for officers intended to make up for employer-provided
contributions under the Thrift/401(k) Savings Plan that are capped due to
Internal Revenue Code limitations.

Under separate cover, we are sending details of our employee benefit plans. As a
new employee, you may select the benefit plans that best meet your needs by
logging on to Fidelity’s NetBenefits website at http://netbenefits.fidelity.com.
Shortly after your start date, you will receive an email from the “Freddie Mac
Benefits Center” instructing you to log on to NetBenefits to make your
elections.

Note that you will not receive any information at your home address. Your
enrollment window is open for 30 days following your hire date. During
orientation, our benefit plans and information about enrollment will be
explained in greater detail. Please visit our new employee website,
http://www.freddiemac.com/careers/newemployee/, for information about working at
Freddie Mac.



--------------------------------------------------------------------------------

Compensation Terms – William H. McDavid – July 3, 2012

Page 4 of 4

III. Restrictive Covenant and Confidentiality Agreement

The terms of your compensation provided in this letter are contingent upon your
agreement to be bound by the terms of the enclosed Restrictive Covenant and
Confidentiality Agreement, which you must sign and return together with a signed
copy of this letter.

IV. FHFA’s Review and Approval Authority

The terms and conditions of your compensation have been reviewed and approved by
FHFA in consultation with Treasury as required under the terms of the Company’s
Preferred Stock Agreement. Notwithstanding such approval and any provision of
this letter, you acknowledge and understand that any compensation paid or to be
paid during or after your employment remains subject to any withholding, escrow
or prohibition consistent with FHFA’s authority pursuant to the Federal Home
Loan Corporation Act, as amended, or the Federal Housing Enterprises Financial
Safety and Soundness Act of 1992, as amended.

V. Reservations of Rights:

This letter is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration. Your employment is “at-will”
and both you and Freddie Mac retain the discretion to terminate the employment
relationship at any time for any lawful reason with or without notice.

This offer of employment is contingent upon Freddie Mac’s satisfaction in its
sole discretion with your references and the results of your background checks
and drug test.

During the course of your review of this memorandum, Freddie Mac expects that
you have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.

This memorandum shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.

 

                         

/s/ Donald H. Layton

    7/6/12  

Donald H. Layton

    Date  

Chief Executive Officer

                 

I agree to the terms of this Agreement.

               

/s/ William H. McDavid

    7/6/12  

William H. McDavid

    Date  